Citation Nr: 1105295	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability in excess of 10 percent for service-
connected recurrent right spontaneous pneumothorax, status post 
right thoracotomy with resection of pleural blebs and pleural 
ablation with mild chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied an increased rating.  In March 2008 and 
October 2009, the Board remanded this case.  The remand 
directives have been accomplished.


FINDING OF FACT

The Veteran does not having pulmonary function test readings of 
FEV-1 of 56 to 70 percent of predicted, FEV- 1/FVC of 56 to 70 
percent of predicted, or DLCO (SB) of 56 to 65 percent of 
predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right spontaneous pneumothorax, 
status post right thoracotomy with resection of pleural blebs and 
pleural ablation with mild COPD, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 
4.97, Diagnostic Code 6843-6604 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in May 2004, April 2008, and January 2010, 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the April 2008 and January 
2010 notification letters were not sent prior to the initial 
adjudication of the Veteran's claim, this was not prejudicial to 
the Veteran since the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in September 2010. 

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There is 
no objective evidence indicating that there has been a material 
change in the service-connected disability since the Veteran was 
last examined in March 2010.  38 C.F.R. § 3.327(a).  

The Board has twice remanded this case for VA examinations.  In 
particular, the last VA examination which was conducted in March 
2010 with PFTs performed in August 2009, is thorough and 
supported by the record.  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

In a June 1994 rating decision, service connection was granted 
for spontaneous pneumothorax and a noncompensable rating was 
assigned.  In a May 1999 rating decision, an increased rating of 
10 percent was established from February 1994, the date of 
service connection.  

In February 2004, correspondence was received from the Veteran in 
which an increased rating was requested.  

As noted, the Veteran is rated as 10 percent disabling under 
Diagnostic Code 6843-6604. His service-connected disability is 
evaluated under the rating criteria for traumatic chest wall 
defects, including pneumothorax, at 38 C.F.R. § 4.97, Diagnostic 
Code 6843.  Disabilities under this Code are in turn evaluated 
under the General Rating Formula for Restrictive Lung Disease and 
require the use of pulmonary function testing.  The rating 
criteria under Diagnostic Code 6604 are identical.

Under this formula, a 100 percent evaluation is warranted if the 
Forced Expiratory Volume in one second (FEV-1) is less than 40 
percent of predicted value, or; the ratio of FEV-1/Forced Vital 
Capacity (FVC) is less than 40 percent, or the Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath method (DLCO 
(SB)) is less than 40-percent predicted, or the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or there is cor pulmonale 
(right heart failure), or there is right ventricular hypertrophy, 
or there is pulmonary hypertension (shown by echo or cardiac 
catheterization), or; there is an episode(s) of acute respiratory 
failure, or the Veteran requires outpatient oxygen therapy.

If the FEV-1 is 40- to 55-percent of predicted, or if the FEV-
1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 40- to 
55-percent of predicted, or there is maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit), a 60 
percent evaluation is warranted.

A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 
percent of predicted, or the FEV- 1/FVC is 56 to 70 percent of 
predicted, or the DLCO (SB) is 56 to 65 percent of predicted.

A 10 percent rating requires FEV-1 of 71- to 80-percent predicted 
value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) is 66- to 80-percent predicted.

VA amended the rating schedule concerning respiratory conditions, 
effective October 6, 2006.  VA added provisions that clarify the 
use of PFTs in evaluating respiratory conditions.  A new 
paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for 
the application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  The 
Board notes that diagnostic code under which the Veteran is rated 
is among the diagnostic codes noted under 38 C.F.R. § 4.96(d), 
however, a review of the regulatory changes which affect the 
current claim, reveals that all regulatory changes pertinent to 
this claim are non-substantive in nature, and merely interpret 
already existing law.

Post-bronchodilator studies are required when PFTs are conducted 
for disability evaluation purposes, except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator studies should not be done 
and states the reasons why.  38 C.F.R. § 4.96.

A review of the pertinent evidence shows that in 2001, a VA 
echocardiogram yielded normal findings.  Subsequent VA records 
were positive for complaints of cough, shortness of breath, and 
wheezing.  An April 2004 computerized tomography (CT) of the 
thorax revealed minimal centrilobular and paraseptal emphysema, 
biapical pleural thickening, right apex calcified subsegmental 
atelectasis or scar, and minimal anterior pericardial thickening.  

In July 2004, the Veteran was afforded a VA examination.  It was 
noted that he had a history of a non-productive cough and 
fatigue.  He also had orthopnea as well as shortness of breath on 
moderate exertion such as using one flight of stairs.  He 
reported sleep apnea.  There was no hemoptysis, night sweats, 
weight gain or loss, syncope, chest pain, swelling, or other 
symptoms.  He was using, among other medications, Albuterol, a 
Nebulizer, and Codeine.  Chest x-rays revealed pleural 
thickening, right greater than right; centrilobular and 
paraseptal emphysema, fatty density in the inferior vena cava, 
and minimal anterior pericardial thickening.   Pulmonary function 
test studies (PFTs) were performed.  FEV1/FVC was noted to not be 
changed since December 2000; FEV1 predicted was 79.7, and the 
DLCO was 79.9.  

The diagnosis was mild asthma, bi-apical pleural scarring, right 
spontaneous pneumothorax times three on the right and post right 
lunch blebectomy and pleural stabling, and gastroesophageal 
reflex disease (GERD).  

In February 2005, it was noted that the Veteran was using a C-Pap 
machine.  In addition, in March 2005, it was further noted that 
supplemental oxygen was an option, but the Veteran had not made a 
decision on that matter.  In October 2005, the Veteran was seen 
for bronchitis with slight chest pain.  He was subsequently seen 
for a chest cold.  In February 2006, the Veteran was seen the 
emergency room for chest pain and shortness of breath.  X-rays 
revealed no acute cardiopulmonary pathology.  Further February 
and March 2006 records documented complaints of angina.  EKG was 
normal.  A March 2006 chest x-ray revealed small opacity on the 
left which might represent a pulmonary nodule or summation 
shadow; probably chronic findings on the right lung apex.  

In March 2008, the Board remanded this case for a current 
examination as the Veteran claimed an increase in disability 
since the last July 2004 examination was conducted.  Additional 
medical records and a VA examination were requested.  

In November 2008, the Veteran reported that he had bronchitis.  
Although he had been using his Nebulizer, it was not working and 
he had chest tightness.  

In February 2009, the Veteran was afforded a VA examination to 
include PFTs.  At that time, the Veteran reported having a 
history of a nonproductive cough, shortness of breath on severe 
exertion, and sleep apnea.  He denied having respiratory failure, 
fever, hemoptysis, night sweats, orthopnea, paroxysmal nocturnal 
dyspnea, swelling, weight changes, on non-angina chest pain.  X-
rays revealed that the heart size was within normal limits.  The 
pulmonary vasculature was unremarkable.  There was mild 
hyperinflation.  There was slight bullous change and the right 
apex with minimal pleural thickening; there was also slight 
pleural thickening on the left.  PFTs revealed the following.  
FEV1 post-bronchodilator was 82 percent of predicted; FEV1/FVC 
was 107 percent of predicted.  The examiner indicated that the 
Veteran had early obstructive pulmonary impairment that could be 
due to mild small airway disease or the earliest stages of COPD.  
There was no change with bronchodilators.  

It was noted by the examiner that the Veteran was employed.  The 
diagnosis was right spontaneous pneumothorax with no significant 
effects on employment or daily activities.  The examiner felt 
that the COPD was mild and resulted in some increased absenteeism 
from work.  

In an October 2009 decision, it was noted that on the recent 
February 2009 VA examination, although PFTs were performed, the 
DLCO (SB) value was not provided which is necessary to rate the 
Veteran's lung disability.  In light of the foregoing, the Board 
remanded the case for the Veteran to be afforded new PFTs on 
examination.

Prior to the new examination, in March 2009, the Veteran was seen 
at the Leesburg Regional Medical Center for complaints of chest 
pain/pressure and coughing.  A chest x-ray revealed no evidence 
of acute cardiopulmonary disease.

In August 2009, VA PFTs were performed.  The results showed FEV1 
of 83 percent of predicted; FEV1/FVC was 77 percent, and DLCO 
(SB) was 66 percent predicted.  These results were pre-
bronchodilator.

The VA examination was conducted in March 2010.  It was noted 
that he Veteran had no history of hypertension, syncope, or 
fatigue.  He did have a history of dizziness, angina, and dyspnea 
on severe exertion.  There was no history of respiratory failure, 
respiratory failure, congestive heart failure, pulmonary 
hypertension, or cor pulmonale.  Chest x-rays revealed a linear 
density in the left costophrenic angle and the right apical 
pleural thickening with no significant interval change.  There 
was no evidence of any acute infiltrates, lung mass or effusion, 
or pneumothorax.  The cardiac silhouette and pulmonary 
vasculature were normal.  The examiner indicated that the PFTs 
revealed early obstructive pulmonary impairment that could be due 
to mild small airway disease or the earliest stages of COPD.  
There were no changes with bronchodilators.  

The diagnosis was right spontaneous pneumothorax, resolved with 
mild COPD.  The examiner indicated that there were no effects of 
employment or daily activities.  The Veteran was employed and had 
lost one week from work in the past year.  The examiner again 
stated that there was no cor pulmonale, pulmonary hypertension, 
or renovascular hypertension (RVH). 

Although additional PFTs were not performed at the time of the 
March 2010 VA examination, this is not prejudicial as PFTS were 
performed just seven months earlier in August 2009.  These 
results are current and adequate upon which to rate the Veteran's 
disability.  Although the results are pre-bronchodilator instead 
of post-bronchodilator, this is more beneficial to the Veteran.

The Veteran and his representative assert that a higher rating is 
warranted.  They contend that his DLCO reading more nearly 
approximates the criteria necessary for a 30 percent evaluation.  

In order for a 30 percent rating to be assigned, the PFT readings 
must show that FEV-1 is 56 to 70 percent of predicted, or the 
FEV- 1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 
56 to 65 percent of predicted.

However, in reviewing all of the PFT findings, the Veteran's 
readings on FEV-1, FEV-1/FVC, and DLCO (SB) do not meet the 
criteria for a higher rating as the Veteran has greater 
functioning than required for a 30 percent rating (even when 
considering the 2010 pre-bronchodilator results).  Consistent 
with those findings, it was determined that the Veteran had mild 
impairment, noted to be early obstructive pulmonary impairment 
due to mild small airway disease or the earliest stages of COPD.  

The finding on examination fall squarely within the criteria 
enumerated for the assigned 10 percent rating.  As such, they do 
no approximate the next higher rating.  The Board also recognizes 
that oxygen therapy has been considered, but was not implemented, 
for the Veteran.  Likewise, he does not have cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac catheterization), or 
episode(s) of acute respiratory failure.

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 10 
percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as discussed 
above.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.


ORDER

Entitlement to a disability in excess of 10 percent for service-
connected recurrent right spontaneous pneumothorax, status post 
right thoracotomy with resection of pleural blebs and pleural 
ablation with mild COPD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


